UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-Q þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File No. 000-51656 ECCO ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 75-2990007 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3315 Marquart St., Suite 206 Houston, TX 77027 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (713) 771-5500 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No þ 9,914,954 shares of the registrant’s common stock were outstanding as of May 13, 1 TABLE OF CONTENTS PART I—FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 13 PART II—OTHER INFORMATION 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 6. Exhibits. 14 2 Table of Contents Item 1. Financial Statements. PART I—FINANCIAL INFORMATION ECCO ENERGY CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) March31, 2009 December31, 2008 ASSETS CURRENT ASSETS Cash and cash equivalents $ - $ 833 Accounts receivable 15,000 - Prepaid expenses 21,426 72,440 Total current assets 36,426 73,273 PROPERTY AND EQUIPMENT Oil and gas properties, using full cost accounting 11,990,820 12,020,011 Pipeline transmission properties 1,000,000 1,000,000 Equipment 19,702 19,703 Less accumulated depreciation and depletion (302,657 ) (285,725 ) Total property and equipment, net 12,207,865 12,753,989 TOTAL ASSETS $ 12,744,291 $ 12,827,262 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable-trade $ 203,345 $ 197,376 Accounts payable-related parties 681,926 444,822 Accrued expenses 483,401 412,096 Current maturities of long-term debt 1,378,578 1,432,217 Total current liabilities 2,747,250 2,486,511 LONG-TERM LIABILITIES Long term debt 227,131 227,131 Long term debt – related parties 365,479 365,479 Asset retirement obligations 764,763 747,709 TOTAL LIABILITIES 4,104,623 3,826,830 SHAREHOLDERS’ EQUITY Preferred stock, 10,000,000 shares authorized: Series A, $.001 par value; 100,000 issued and outstanding 100 100 Series B, $.001 par value; 1,000,000 issued and outstanding 1,000 1,000 Series C, $.001 par value; 660,000 issued and outstanding 660 660 Series D, $.001 par value; 303,936 issued andoutstanding 304 304 Common stock, $.001 par value; 75,000,000 shares authorized; 9,624,954 and 9,425,952 shares issued and outstanding 9,625 9,425 Additional paid-in-capital 10,893,521 10,873,721 Accumulated deficit (2,265,542 ) (1,884,778 ) Total shareholders’ equity 8,639,668 9,000,432 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 12,744,291 $ 12,827,262 See summary of significant accounting policies and notes to consolidated financial statements. 3 Table of Contents ECCO ENERGY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March31, 2009 2008 REVENUE $ 38,416 $ 121,293 OPERATING EXPENSES Lease operating expenses 59,811 45,114 General and administrative expenses 262,958 225,019 Depreciation, depletion and accretion 56,327 18,692 Total operating expenses 379,096 288,825 Net operating loss (340,680 ) (167,532 ) OTHER INCOME (EXPENSE) Other expenses - - Interest expense (40,084 ) (16,542 ) Total other income (expense) (40,084 ) (16,542 ) Net loss (380,764 ) (184,074 ) Dividends applicable to preferred stock (196,394 ) (104,169 ) Net loss attributable to common shareholders $ (577,158 ) $ (288,243 ) Basic and diluted net loss per share $ (0.06 ) $ (0.03 ) Weighted average shares outstanding – basic and diluted 9,533,853 9,399,347 See summary of significant accounting policies and notes to consolidated financial statements. 4 Table of Contents ECCO ENERGY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three months Ended March31, 2009 2008 Cash flows from operating activities: Net loss $ (380,764 ) $ (184,074 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion and accretion 56,327 18,692 Changes in assets and liabilities: Accounts receivable (15,000 ) (12,173 ) Prepaid expenses 13,073 - Accounts payable – trade 5,969 65,894 Accounts payable – related parties 216,241 66,226 Accrued liabilities 64,380 14,339 Net cash used in operating activities (39,774 ) (31,096 ) Cash flows from investing activities: Acquisitions of oil and gas properties - (15,000 ) Additions to oil and gas properties (37,286 ) (86,127 ) Proceeds from sale of equipment 65,000 - Proceeds from sale of oil and gas interest under farmout agreement - 26,000 Purchase of equipment - (3,220 ) Net cash used in investing activities 27,714 (78,347 ) Cash flows from financing activities: Proceeds from sale of common stock 20,000 30,000 Payments made on short term debt (8,773 ) - Net cash provided by financing activities 11,227 30,000 Net change in cash and cash equivalents ( 833 ) (79,443 ) Cash and cash equivalents, at beginning of year 833 80,355 Cash and cash equivalents, at end of year $ - $ 912 Supplemental cash flow information: Interest paid $ 159 $ 16,542 Non cash investing and financial activities: Equipment purchased on account - 6,657 Write off of equipment 1,477 - Accounts payable incurred for plugging and abandonment costs 22,340 - Prepaid insurance premium financing cancelled 44,866 - Note payable issued for prepaid insurance premiums 6,925 - Preferred stock dividends - 104,169 See summary of significant accounting policies and notes to consolidated financial statements 5 Table of Contents ECCO ENERGY CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of ECCO Energy Corp. (“ECCE”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in ECCE’s Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for fiscal 2008 as reported in the Form 10-K. have been omitted. 2. GOING CONCERN As shown in the accompanying financial statements, ECCE incurred net losses applicable to common shareholders of $577,158 for the three months ended March 31, 2009.In addition, ECCE had an accumulated deficit of $2,265,542 and a working capital deficit of $2,710,824 as of March 31, 2009. These conditions raise substantial doubt as to ECCE’s ability to continue as a going concern. Management is working to raise additional capital through the farmout of oil and gas properties, and acquiring additional income producing properties.
